UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                               -X



DARYLL JONES,                                                MEMORANDUM AND ORDER
                                                              18-CV-7241(AMD)
                       Plaintiff,
                                                                                    FILED
                   -against-                                                     IN CLERK'S OFFICE
                                                                            US DISTRICT COURT E.D.N.Y,
STATE OF NEW YORK,
                                                                            ★ ^cxn 3,5.0/9 ★
                       Defendant.
                                                -X                           BROOKLYN OFFICE
ANN M.DONNELLY, United States District Judge:

       The plaintiff, a suspended attorney, brings this pro se action against the State of New

York pursuant to 42 U.S.C. § 1983. He alleges that the State of New York violated his

constitutional rights by failing to reinstate his law license. The plaintiffs request to proceed in

                pursuant to 28 U.S.C. § 1915 is granted solely for the purpose of this Order. For

the reasons stated below, the complaint is dismissed as barred by the Eleventh Amendment.

                                           Background

       The plaintiff, who was admitted to the New York State Bar on July 26, 1993, was

charged with 11 counts of professional misconduct. On April 1, 2008, the Appellate Division

suspended him from the practice oflaw for five years. In re Jones, 855 N.Y.S.2d 212(2d Dep't

2008). The plaintiff alleges that his applications for readmission have been denied five times.

He seeks monetary damages, and New York bar readmission.

                                       Standard of Review


       At the pleadings stage of the proceeding, a district court must assume the truth of"all

well-pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 124(2d Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. 662(2009)).



                                                    1
A complaint must plead sufficient facts to "state a claim to reliefthat is plausible on its face."

Bell All Corp. v. Twombly,550 U.S. 544,570(2007). While the plaintiff is representing

himself, he was a practicing lawyer, and is not entitled to the degree of liberality given to non-

attorney pro se plaintiffs. Tracy v. Freshwater,623 F.3d 90, 101-02(2d Cir. 2010); Othman v.

City ofNew York, No. 13-CV-4771, 2018 WL 1701930, at *4(E.D.N.Y. Mar. 31, 2018);                 also

Heller v. Emanuel,No. 07-CV-1393,2007 WL 1491081, at *2(E.D.N.Y. May 21,2007)

(declining to read liberally the pleadings of a disbarred attorney proceeding pro se).

        Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

An action is "frivolous" when either: (1)"the 'factual contentions are clearly baseless,' such as

when allegations are the product of delusion or fantasy"; or(2)"the claim is 'based on an

indisputably meritless legal theory.'" Livingston v. Adirondack Beverage Co., 141 F.3d 434,437

(2d Cir. 1998)(internal citation omitted).

                                             Discussion


       The plaintiffs clEiims against the State of New York must be dismissed because the State

is immune from suit. The Eleventh Amendment to the United States Constitution "bar[s] federal

suits against state governments by a state's own citizens." Woods v. Rondout Valley Cent. Sch.

Dist. Bd. ofEduc.,466 F.3d 232,236(2d Cir, 2006). This bar precludes suits for money

damages, as well as injunctive relief. See McGinty v. New York,251 F.3d 84,91 (2d Cir. 2001).

Moreover,sovereign immunity extends "beyond the states themselves to 'state agents and state

instrumentalities' that are, effectively, arms of a state." Woods,466 F.3d at 236(quoting

Regents ofthe Univ. ofCat. v. Doe,519 U.S. 425,429(1997)).
        None ofthe limited exceptions to state sovereign immunity apply. The State has not

waived its immunity by consenting to suit in federal court. See Woods,466 F.3d at 236. Nor has

Congress enacted legislation specifically abrogating state sovereign immunity. Id. at 236.

Moreover,§ 1983 was not intended to override a state's sovereign immunity. Mamot v. Bd. of

Regents, 367 Fed. Appx. 191,192(2d Cir. 2010); Ighile v. Kingsboro ATC,No. 16-CV-4294,

2018 WL 1970737, at *3(E.D.N.Y. Apr. 25, 2018). Finally, the Exparte Young doctrine does

not apply because the plaintiff is not suing "'a state official acting in his official capacity ... for

prospective injunctive relieffrom violations offederal law." State Employees Bargaining Agent

Coal. V. Rowland,494 F.3d 71,95(2d Cir. 2007); accord Marino v. City Univ. ofNew York, 18

F. Supp. 3d 320, 329(E.D.N.Y. 2014).

        Generally, a district court should grant a pro se litigant leave to amend "at least once

when a liberal reading ofthe complaint gives any indication that a valid claim might be stated."

Chavis V. Chappius,618 F.3d 162, 170(2d Cir. 2010)(alterations and quotation marks omitted).

However,in this case,"leave to amend is not necessary [as leave] would be futile." Ashmore v.

Prus, 510 Fed. Appx. 47,49(2d Cir. 2013); Allison v. Sunnyside Post Off, No. 18-CV-2393,

2018 WL 2103205, at *3(E.D.N.Y. May 7, 2018).

                                             Conclusion


       The plaintiffs complaint filed informa pauperis is dismissed as barred by the Eleventh

Amendment. See 28 U.S.C. § 1915(e)(2)(B). The Clerk of Court is respectfully directed to enter

judgment dismissing the action. The Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any

appeal from this order would not be taken in good faith, and therefore informa pauperis status is

denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,444-45 (1962).
      so ORDERED.




                             s/Ann M. Donnelly
                            ANNM.DONNELLY
                            United States District Judge


Dated: Brooklyn, New York
       January 3, 2019
